20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 1 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 2 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 3 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 4 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 5 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 6 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 7 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 8 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 9 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 10 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 11 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 12 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 13 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 14 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 15 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 16 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 17 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 18 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 19 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 20 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 21 of 22
20-50250-amk   Doc 27   FILED 03/09/20   ENTERED 03/09/20 10:58:55   Page 22 of 22
